Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated February 3, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s contention that he was entitled to a downward departure to a level two sex offender status is unpreserved for appellate review (see People v Iorio, 74 AD3d 1306 [2010]; People v Rivera, 51 AD3d 646, 647 [2008]; People v Lewis, 50 AD3d 1567, 1568 [2008]). Jn any event, the defendant failed to demonstrate that there existed mitigating circumstances of a kind or to a degree not otherwise adequately taken into account by the guidelines that warranted a downward departure from his presumptive level three sex offender status (see People v Mendez, 79 AD3d 834 [2010], lv denied 16 NY3d 707 [2011]; People v Maiello, 32 AD3d 463 [2006]). Dillon, J.P., Covello, Florio and Hall, JJ., concur.